Citation Nr: 1546441	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a September 2007 Income-Net Worth and Employment Statement, the Veteran indicated that he wished to file an application to reopen the previously denied claims of service connection for a low back disorder and a bilateral knee disorder.  Although the RO adjudicated this statement as an application to reopen and then subsequently confirmed and continued the prior denials in a September 2008 rating decision, the Board finds that the December 2006 rating decision is not final.  In this regard, the basis of the December 2006 denial was that there was no relationship between the Veteran's in-service lumbar strain and current back disorder and that the Veteran did not have a current bilateral knee disorder or an in-service knee injury.  The Veteran was notified of the decision and did not appeal; however, VA treatment records later associated with the claims file, but dated within the one-year period of the decision, suggest that the Veteran has a current bilateral knee disorder and also suggest a relationship between the Veteran's current low back disorder and service.  See, e.g., September 2007 VA treatment record (complained of knee pain and noted that he played soccer in the military); April 2007 VA treatment record (reported he had back pain present since an injury in the military).  Based on the foregoing, the Board finds that the December 2006 rating decision did not become final.  See 38 C.F.R. § 3.156(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (discussing doctrine of constructive possession).

In a May 2014 rating decision, the RO confirmed and continued the final denial of entitlement to service connection for a low back disorder.  

A Board videoconference hearing was held at the RO before the undersigned Veterans Law Judge in July 2015.  The record was held open for 30 days after the July 2015 hearing in order to provide the Veteran with an opportunity to submit additional evidence.  

The Board notes that, during the pendency of the appeal, the Veteran changed his representative from Disabled American Veterans to Vietnam Veterans of America.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the February 2015 supplemental statement of the case.  The remainder of the documents in Virtual VA are duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he has a bilateral knee disorder and a low back disorder related to injuries sustained during active duty.  The Board finds, however, that additional development is necessary before it can adjudicate the claims.  

In this regard, the Veteran was afforded a VA examination in connection with his claim for service connection for a low back disorder in January 2015; however, the Board finds that an additional opinion is required.  Specifically, it appears that the VA examiner did not review the Veteran's claim file prior to rendering an opinion.  In the examination report, the examiner indicated that he did not review the Veteran's VA claims file, and when asked to list the records that he reviewed, the examiner wrote, "na."  Furthermore, the examiner merely stated that there was no nexus between the in-service lumbar strain and the Veteran's current degenerative disc disease and that the current diagnosis is instead likely age-related.  The Board finds that it would be helpful for the examiner to provide a more detailed rationale for the opinion rendered.  Therefore, a remand is necessary in order to obtain an opinion after the examiner has reviewed the claims file.  

Additionally, it appears that there may be outstanding, relevant records.  Specifically, the Veteran testified that he was transferred to VA Great Lakes Medical Center for several days after a weight lifting accident during basic training.  See, July 2015 Board Hearing Transcript.  He also testified that he sought treatment at the Walson Army Hospital after separation and from the Philadelphia VA Medical Center in around 1980.  Id.  Furthermore, the Veteran submitted an authorization form for the Tampa Pain Relief Center in September 2015.  Thus, an attempt should be made to secure any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records.  In so doing, the AOJ should attempt to obtain any records from the VA Great Lakes Medical Center from 1974 to 1975 as well as any records from Walson Army Hospital.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees and low back to specifically include from the Tampa Pain Relief Center and treatment from Walson Army Hospital after service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records from VA healthcare facilities.  The AOJ should specifically request records from the Great Lakes VA Medical Center from 1974 to 1975 and from the Philadelphia VA Medical Center from the 1980's.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current low back disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

The examiner should specifically consider the service treatment records that show chronic low back pain and the VA treatment records that suggest that the Veteran has had intermittent low back since service and was diagnosed with degenerative disc disease after returning from service.  See, e.g., October 1974, August 1975, July 1976, December 1976, November 1976, December 1976, March 1977, and June 1977 service treatment records; April 2007, December 2010, and July 2012 VA treatment records.   

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service, to include when he had an accident while lifting during basic training, when he injured while boxing, when he was in motor vehicle accident, or as related to any renal issues present during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a VA medical opinion to determine the etiology of his claimed bilateral knee disorder.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




